Citation Nr: 1335694	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose veins, rated as 10 percent disabling prior to June 13, 2008 and 20 percent thereafter.

2.  Entitlement to a temporary total disability rating based on treatment requiring convalescence of 30 days or more for a service-connected left leg varicose veins.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a mitral valve prolapse.

4.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

5. Whether new and material evidence has been received to reopen a claim for service connection for generalized pain of the joints.

6.  Whether new and material evidence has been received to reopen a claim for service connection for right leg varicose veins.

7.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.

8.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder and PTSD, to include schizophrenia and depression, claimed as anxiety, depression and hallucinations.

10.  Entitlement to service connection for a left elbow disorder.

11.  Entitlement to service connection for a right leg disorder, claimed as leg pain, other than varicose veins.

12.  Entitlement to service connection for a left leg disorder, claimed as leg pain, other than varicose veins.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for a disability manifested by weight gain.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied the Veteran's requests to reopen her claims for service connection for a mitral valve prolapse, bipolar disorder, headaches, generalized joint pains and right leg varicose veins.  Her claims for service connection for left elbow pain, GERD, right leg pain, left leg pain, weight gain and a mental condition were denied.  In addition, her claim for an increased rating for left leg varicose veins was denied.

The Veteran also appeals from a March 2010 rating decision that denied her claim for a temporary total evaluation due to treatment for a service-connected condition requiring convalescence.

In addition, the Veteran appeals from an October 2009 rating decision that denied her request to reopen a claim for service connection for PTSD.

In May 2005 and November 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  Hearing transcripts have been associated with the claims file.

In a March 2010 rating decision, the RO assigned a higher initial 20 percent rating, effective June 13, 2008, for the Veteran's service-connected left leg varicose veins. As the rating assigned to the Veteran's service-connected left leg varicose veins is not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In February 2011, the Veteran testified before a DRO at a hearing.  She also testified before the undersigned Veterans Law Judge (VLJ) in an April 2013 hearing at the RO (Travel Board).  Hearing transcripts have been associated with the claims file.

The Board notes that, in November 2011, the Veteran executed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) in favor of a private attorney.  This private attorney withdrew from representing the Veteran in January 2012.  On these facts, and at this juncture, the Board recognizes the Veteran as now proceeding unrepresented, or pro se, in this appeal.   See 38 C.F.R. § 20.607 (2012). 

As a final preliminary matter, the Board notes that it has recharacterized the instant claim for service connection for an acquired psychiatric disorder to include requests to reopen claims for service connection for PTSD and bipolar disorder as well as an acquired psychiatric disorder other than PTSD and bipolar disorder so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Virtual VA claims processing system reveals VA treatment records dated through February 2012 as well as a copy of the hearing transcript; such records were considered by the Appeals Management Center (AMC) in February 2013 supplemental statement of the case (SSOC).

In June 2013, subsequent to the issuance of the February 2013 SSOC, additional evidence was associated with the Veteran's Virtual VA claims file.  The Veteran waived RO consideration of this evidence in October 2013.  See 38 C.F.R.               § 20.1304 (2012).

The issues of entitlement to service connection for GERD and an acquired psychiatric disorder other than bipolar disorder and PTSD, as well as the request to reopen claims for service connection for bipolar disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  For the period prior to June 13, 2008, the Veteran's left leg varicose veins manifested as a burning and stinging sensation with slight edema that was relieved with elevation; but was not productive of edema or eczema.  

3.  For the period from June 13, 2008 to November 15, 2011, the Veteran's left leg varicose veins manifested as pain and edema; but they have not been manifested by eczema or ulceration.

4.  For the period beginning on November 15, 2011, the Veteran's left leg varicose veins manifested as pain, intermittent edema and discolorations, with subjective reports of ulceration; but they have not been manifested by subcutaneous induration, persistent ulceration or massive board-like edema.

5.  The competent, clinical evidence of record does not demonstrate that treatment of the Veteran's service-connected left leg varicose veins resulted in surgery necessitating at least one month of convalescence or that the surgery resulted in  severe postoperative residuals or immobilization by cast of one major joint or more.

6.  The claim of entitlement to service connection for a mitral valve prolapse was last denied in a June 2004 rating decision; the Veteran did not appeal this decision.

7.  The evidence received since the June 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a mitral valve prolapse.

8.  The claim of entitlement to service connection for headaches was last denied in a June 2004 rating decision; the Veteran did not perfect an appeal as to this decision.

9.  The evidence received since the June 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches.

10.  The claim of entitlement to service connection for generalized joint pain was last denied in a June 2004 rating decision; the Veteran did not appeal this decision.

11.  The evidence received since the June 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for generalized joint pain.

12.  The claim of entitlement to service connection for right leg varicose veins was denied in a June 2004 rating decision and in a subsequently issued July 2005 SOC; the Veteran did not perfect an appeal this decision.

13.  The evidence received since the June 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right leg varicose veins.

14.  The Veteran does not have a currently diagnosed left elbow disorder.

15.  The Veteran does not have a currently diagnosed right leg disorder other than varicose veins.

16.  The Veteran does not have a currently diagnosed left leg disorder other than varicose veins.

17.  Weight gain is not a disability for VA compensation purposes; such a problem has not been attributed to disability linked to military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left leg varicose veins, rated as 10 percent disabling prior to June 13, 2008 and 20 percent from June 13, 2008 to November 15, 2011 are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a) 4.1, 4.7, 4.104, 7120 (2012). 

2.  The criteria for a 40 percent rating left leg varicose veins beginning on November 15, 2011 are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a) 4.1, 4.7, 4.104, 7120 (2012). 


3.  The criteria for a temporary total evaluation under 38 C.F.R. § 4.30 for service-connected left leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.30 (2012). 

4.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a mitral valve prolapse is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

5.  Evidence received since the final June 2004 rating decision, which denied a claim of entitlement to service connection for a mitral valve prolapse, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2012).

6.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

7.  Evidence received since the final June 2004 rating decision, which denied a claim of entitlement to service connection for headaches, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2012).

8.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for generalized joint pain is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

9.  Evidence received since the final June 2004 rating decision, which denied a claim of entitlement to service connection for generalized joint pain, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2012).

10.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for right leg varicose veins is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

11.  Evidence received since the final June 2004 rating decision, which denied a claim of entitlement to service connection for right leg varicose veins, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2012).

12.  The criteria for service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).
 
13.  The criteria for service connection for a left leg disorder other than varicose veins have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 3.303 (2012).

14.  The criteria for service connection for a right leg disorder other than varicose veins have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 3.303 (2012).

15.  The criteria for service connection for a disability manifested by weight gain have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

Prior to the initial adjudication of the Veteran's claims decided herein, a letter dated in July 2006 fully satisfied the duty to notify provisions as to the requests to reopen claims for service connection for headaches, right leg varicose veins, a mitral valve prolapse and joint pains.  In addition, this letter provided such notice with regards to the claims for service connection for weight gain, left elbow and joint pain the bilateral legs.  This letter also provided such notice with regards to the Veteran's claim for an increased rating for left leg varicose veins as well as her claim for a temporary total rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection as well as the requests to reopen the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman, supra.

This July 2006 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denials of the claims of service connection for headaches, right leg varicose veins, a mitral valve prolapse and joint pains, and noted the evidence needed to substantiate the underlying claim.  This July 2006 letter satisfied the notice requirements as defined in Kent, supra. 

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III). 

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial with regards to the instant claim for an increased rating for left leg varicose veins.

The first and third elements of Vazquez-Flores notice were met by the July 2006 and May 2008 notice letters.  These letters informed the Veteran that she needed to provide information showing that her service-connected disability had worsened.  She was informed that such evidence could consist of a statement from her doctor or lay statements describing what individuals had observed about her disability.  She was told that she needed to provide VA information as to where she had received medical treatment, or that she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including physical and clinical findings, and statements from other individuals who could describe from their knowledge and personal observations the manner in which her disability had affected her.  She was also informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claim.  In addition, the Board notes that the Veteran was provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on her employment.  As the Board finds that the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claim, any failure to provide her with adequate notice as to the Vazquez-Flores v. Peake elements is not prejudicial. 

After the issuance of the post-rating May 2008 letter, and the opportunity for the Veteran to respond, the March 2010 SSOC reflects readjudication of the claim for an increased rating for left leg varicose veins.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The Veteran has not alleged that she has received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").   As there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, various private treatment records and the VA examination reports.  During her April 2013, the Veteran identified Dr. W. T. as a private physician who had treated her varicose veins; such treatment records are contained in the claims file.  The Veteran has not identified any pertinent, outstanding records which must be obtained nor has she completed any authorization form to allow VA to obtain any such records.  See 38 C.F.R. § 3.159(c)(1).  Further, a VA examination is not required as the claims for service connection for a mitral valve prolapse, headaches, generalized joint pains and right leg varicose veins are not being reopened.  See 38 C.F.R.                           § 3.159(c)(4)(iii).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Veteran has not been afforded a VA examination with regards to her claimed weight gain, left elbow disorder and bilateral lower extremity disorder other than varicose veins.  As discussed below, weight gain is not a disability for which service connection may be awarded under VA regulations and an examination is therefore not warranted as it could not substantiate this claim.  In addition, the competent, persuasive evidence of record simply does not establish that the Veteran has a current left elbow disorder or bilateral lower extremity disorder other than varicose veins.  Accordingly, the Board finds that a VA examination is not in order for these claims.  See McLendon, supra.

With regards to the claim for an increased rating for left leg varicose veins, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran with appropriate VA examinations in August 2006, June 2008 and November 2012 to determine the nature and severity of her service-connected left leg varicose veins.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In addition, the Board notes that the Veteran has not argued that her symptoms have worsened or that that the substance of the examination was inadequate, and that finds a new VA examination is not required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the April 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed disorders, to include the Veteran's allegations that they are related to her military service.  The Veteran provided testimony as to her current symptoms of varicose veins.  In addition, the Veteran detailed her post-service treatment history and identified her private providers.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.   


II. Increased Rating

A.  Left Leg Varicose Veins

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.  

The Veteran contends that a higher rating is warranted for her left leg varicose veins disability due to the pain, throbbing, discoloration and ulceration present between her toes.

The Veteran's left leg disability is rated under the diagnostic code for varicose veins.  Varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrants a 10 percent rating is warranted.  A 20 percent rating is warranted with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations.  A 60 percent rating is warranted with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted with findings of massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, 7120.  

An August 2006 VA examination report reflected the Veteran's complaints of a burning and stinging sensation in the left leg and that she experienced fatigue and slight edema at the end of the day, which was relieved by elevation.  Other symptoms included mild claudication.  Physical examination revealed an approximately two inch square on the medial aspect of the left lower leg that was easily compressed but did not present any limitation of motion.  Examination was negative for edema, chronic skin changes, breakdown, eczema or ulcerations.

During a November 2007 hearing, the Veteran testified that she wore support hose daily, that her legs ached and that her veins protruded.  She also experienced edema, swelling and soreness.

A June 2008 private treatment summary indicated that the Veteran suffered from extensive edema and significant pain from her varicose veins.

A June 13, 2008 VA examination report reflected the Veteran's complaints of increased symptoms with her employment, including more swelling, fatigue and a throbbing ache in both legs.  These symptoms progressively worsened as the day went on and the swelling did not resolve with elevation.  Although she had been prescribed stockings, she reported that she had not received them.  Physical examination revealed edema to be 1+ without chronic stasis changes.  A varicosity, which measured four cm in length and 1.5 cm in width, was noted below the left knee and was nontender and easily compressible.  No eczema or ulcerations were noted.

A November 15, 2011 VA treatment note indicated that there was "some discoloration with hair loss" to the Veteran's calf without edema or ulcers.

An August 2012 VA treatment note reflected the Veteran's reports of wearing thigh-high compression stockings on the lower extremities.  Very minimal pain was reported and there was no weeping, despite recent complaints.  Physical examination revealed minimal edema and noted that the left lower leg was "ashen and darker in color."

A June 2012 VA treatment note indicated that there was minimal edema present in the Veteran's left lower extremity.

A September 2012 VA treatment note indicated that there was minimal edema in the Veteran's left lower extremity and that the left lower leg was "ashen and darker in color."

A November 2012 VA examination report reflected the Veteran's complaints of calf pain and chronic dry skin over the lower extremities, weeping between the toes of her foot and persistent edema as well as aching and fatigue in the leg after prolonged standing or walking.  She reported wearing compression stockings and that her symptoms were relieved by compression hosiery.

During an April 2013 hearing, the Veteran testified that she experienced ulcers between her toes as well as discoloration and swelling in her lower extremity due to varicose veins.  Her leg also throbbed.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point prior to June 13, 2008, did the left leg varicose veins warrant more than the 10 percent rating assigned.  In addition, at no point after June 13, 2008 to November 15, 2011 did the left leg varicose veins warrant more than the 20 percent rating assigned.  However, as of November 15, 2011, the Veteran's left leg varicose veins warranted a 40 percent rating.

For the period prior to June 13, 2008, the Veteran's left leg varicose veins manifested as a burning and stinging sensation as well as subjective reports of fatigue and slight edema at the end of the day.  The Veteran reported in an August 2006 VA examination that the edema was relieved with elevation.  Objective examination in August 2006 was negative for edema or eczema.  As such, a rating in excess of 10 percent for the period prior to June 13, 2008 is not warranted.

For the period from June 13, 2008 to November 15, 2011, the Veteran's left leg varicose veins manifested as pain and edema but did not manifest by eczema or ulceration.  Specifically, a June 2008 VA examination report found that there were no chronic stasis changes present.  As such, a rating in excess of 20 percent for the period from June 13, 2008 to November 15, 2011 is not warranted.

As of November 15, 2011, the Veteran's left leg varicose veins manifested as minimal edema with skin discoloration that was described as ashen or darker in color.  A rating of 40 percent is therefore warranted due to edema and stasis pigmentation (i.e., a brownish discoloration of the skin).  A higher rating is not warranted as the clinical evidence of record did not reflect subcutaneous induration, persistent ulceration or massive board-like edema.  In addition, based upon the evidence in this case, the earliest date that it can be factually ascertained that the Veteran met the criteria for a 40 percent rating is November 15, 2011, the of the VA treatment record which noted discoloration in the left lower extremity.

In evaluating the left leg varicose veins, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of ratings higher, or any earlier, than those determined herein for the left leg varicose veins. 

Additionally, the Board finds that at no pertinent point have the left leg varicose veins impairments been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R .§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.      § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the left leg varicose vein impairments at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the left leg varicose veins.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran reported that she never worked due to the "black mark" associated with her general discharge, the record contains a June 2008 letter from a processing plant describing the accommodations made at work as a result of her disabilities.  Moreover, there is no suggestion that the Veteran is unable to work due to her service-connected left leg varicose veins, as she attributed to her inability to work to depression during her April 2013 hearing, and the record reveals that the Veteran was awarded SSA benefits in April 2006 due to a psychiatric disability.  Consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.



For all the foregoing reasons, the Board finds that, there is no basis for further staged rating for the left leg varicose veins, pursuant to Hart, and that any ratings higher, or earlier, than those herein indicated must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher, earlier, or additional rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. Temporary Total Rating

The Veteran contends that she is entitled to a temporary total rating for the period following a June 2004 surgery performed to treat her service-connected left leg varicose veins as she was unable to walk on the leg due to swelling.

Temporary total disability ratings for convalescence are governed by 38 C.F.R.        § 4.30.  That regulation states that temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Critically, to warrant benefits pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service-connected.

In this case, the Veteran was hospitalized and underwent radiofrequency ablation of the left saphenous vein on June 18, 2004.  The private hospital records from June 2004 to July 2004 show that the Veteran did not have severe postoperative complications.  A June 2004 private operative report indicated that her leg was wrapped in Ted hose stocking and an ace wrap.  A June 2004 private vascular surgery report, dated approximately 11 days after her surgery, indicated that the Veteran was discharged as ambulatory and instructed that she continue to use the Ted/ace wrap for two weeks.  

Based on the above evidence, the Board finds the Veteran has not met the criteria for a temporary total evaluation under 38 C.F.R. § 4.30.  Here, the evidence does not show that surgery for the service-connected disability necessitated at least 30 days of convalescence.  The record does not indicate the service-connected disability resulted in surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations; therapeutic immobilization of one major joint or more; application of a body cast; the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches.  Finally, treatment for the service-connected disability did not result in immobilization by cast of one major joint or more.  Thus, although VA treatment records demonstrate on-going treatment for the Veteran's service-connected disability post-surgery, the Board finds the evidence does not support the criteria necessary for a temporary total evaluation under 38 C.F.R. § 4.30. 

In addition, temporary total ratings are also provided for periods of hospitalization in excess of 21 days, but the record does not suggest that the Veteran was hospitalized for such a length of time.  As such, further consideration of a temporary total rating based on 38 C.F.R. § 4.29 is not warranted.

Consequently, the Board finds that the preponderance of the evidence is against the assignment of a temporary total evaluation under 38 C.F.R. § 4.30.  As such, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

III. Petitions to Reopen

A.  Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that psoriasis, obstructive sleep apnea and benign prostatic hypertrophy are not a listed as a chronic diseases under 38 C.F.R. §§ 3.307(a), 3.309(a).   

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Mitral Valve Prolapse

The Veteran's claim for a mitral valve prolapse was last denied in an June 2004 rating decision as the evidence of record did not establish a nexus between a current disability and service; the Board notes that this claim had been previously denied in an a September 1991 rating decision.  Although notified of the June 2004 denial in a letter the same month, the Veteran did not initiate an appeal as to this claim.  See 38 C.F.R. § 20.200.  No further communication regarding her claim of entitlement to service connection for a mitral valve prolapse was received until May 2006, when VA received her petition to reopen such claim.  The RO's denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

In reaching the June 2004 decision, the RO considered the Veteran's service treatment and personnel records as well as post-service VA outpatient treatment records and various private treatment records.

Service treatment records documents the Veteran's complaints of chest pain in June 1987, July 1987 and September 1987.  A March 1987 echocardiography report indicated that there was systolic bowing of the mitral value that was a normal variant.  An impression of mitral valve prolapse was made in July 1987 and an assessment of the same was made in August 1989.  An October 1990 service discharge examination found a mitral value prolapse but noted that it was not considered disabling.  

A May 1991 VA examination report indicated that the Veteran's atypical chest pain had been previously diagnosed as mitral valve prolapse but was not documented on the echocardiogram.  The remaining clinical records and VA examination reports were negative for complaints, treatments or diagnoses related to a mitral valve prolapse.

Evidence received since the June 2004 rating decision included the Veteran's SSA records, various private treatment records and VA outpatient treatment records dated through October 2012.  The Veteran also provided testimony at an April 2013 hearing.  The clinical evidence documents the Veteran's continued complaints of chest pain as well as a diagnosis of mitral valve prolapse.  During her April 2013 hearing, the Veteran testified that she was diagnosed with a mitral valve prolapse during service and that her heart still fluttered.

The evidence received since the June 2004 rating decision, including the Veteran's SSA records and various treatment records, is new evidence as it was not of record at the time of the June 2004 rating decision.  However, this evidence is not material as it is essentially duplicative of the evidence of record at the time of the June 2004 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  This evidence suggests that the Veteran continued to complain of cardiac symptoms and was monitored for a mitral valve prolapse but
did not link her current diagnosed disorder to her active duty service.  Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a mitral valve prolapse.




C.  Headaches

The Veteran's claim for headaches initially denied in an June 2004 rating decision as the evidence of record did not establish a nexus between a current disability and service.  Although the Veteran filed a notice of disagreement as to this claim, a substantive appeal was not timely filed and this appeal was not perfected.  See 38 C.F.R. § 20.200.  No further communication regarding her claim of entitlement to service connection for headaches was received until May 2006, when VA received her petition to reopen such claim.  The RO's denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

In reaching the June 2004 decision, the RO considered the Veteran's service treatment and personnel records as well as post-service VA outpatient treatment records and various private treatment records.  The Veteran also provided testimony at a May 2005 DRO hearing.

Service treatment records document complaints of headaches in October and November 1989.  An October 1990 service discharge examination was negative for any relevant abnormalities.  The Veteran indicated that she experienced frequent or severe headaches in an accompanying Report of Medical History (RMH) and reported that she had experienced headaches for the past month related to stress.

Evidence received since the June 2004 rating decision included the Veteran's SSA records, various private treatment records and VA outpatient treatment records dated through October 2012.  The Veteran also provided testimony at an April 2013 hearing.  The clinical evidence documents the Veteran's continued complaints of headaches.  During her April 2013 hearing, the Veteran testified that she suffered from headaches as a result of the stress she experienced during service.

The evidence received since the June 2004 rating decision, including the Veteran's SSA records and various treatment records, is new evidence as it was not of record at the time of the June 2004 rating decision.  However, this evidence is not material as it is essentially duplicative of the evidence of record at the time of the June 2004 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  This evidence suggests that the Veteran continued to complain of headaches but did not link her current headaches to his active duty service.  Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

D.  Generalized Joint Pain

The Veteran's claim for generalized joint pains was last denied in a June 2004 rating decision as the evidence of record did not establish a current disability; the claim had been previously denied in a May 1998 rating decision.  Although notified of the June 2004 denial in a letter the same month, the Veteran did not initiate an appeal as to this claim.  See 38 C.F.R. § 20.200.  No further communication regarding her claim of entitlement to service connection for generalized joint pain was received until May 2006, when VA received her petition to reopen such claim.  The RO's denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

In reaching the June 2004 decision, the RO considered the Veteran's service treatment and personnel records as well as post-service VA outpatient treatment records and various private treatment records.

Service treatment records document an assessment of a left ankle sprain in May 1986 after hitting a lane marker while swimming and an assessment of a mild musculoskeletal strain following a motor vehicle accident was made in December 1988.  The Veteran complained of chest and upper back pain in January 1989.  Lumbar and cervical X-rays conducted in November 1988 were found to be normal.  An October 1990 service discharge examination found the Veteran's spine and musculoskeletal system to be normal and she denied arthritis in an accompanying RMH.

In May 1991, the Veteran complained of aches in her fingers and ankle.  A diagnosis of arthralgia, etiology unknown was made; it does not appear that X-rays were taken at this time.  Bilateral ankle, bilateral knee and right wrist X-rays conducted in January 1998 revealed no abnormalities.  A January 1998 cervical spine X-ray revealed very mild hypertrophic spurring of the vertebrae without other abnormalities.  Additional clinical records documented the Veteran's complaints related to generalized joint pain.

Evidence received since the June 2004 rating decision included the Veteran's SSA records, various private treatment records and VA outpatient treatment records dated through October 2012.  The Veteran also provided testimony at an April 2013 hearing.  The clinical evidence documents the Veteran's continued to generally complain of joint pain.  During her April 2013 hearing, the Veteran testified that she currently experienced the same joint pain as during service but that she had not been diagnosed with a disability related to her fingers or knees.

The evidence received since the June 2004 rating decision, including the Veteran's SSA records and various treatment records, is new evidence as it was not of record at the time of the June 2004 rating decision.  However, this evidence is not material as it is essentially duplicative of the evidence of record at the time of the June 2004 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  This evidence suggests that the Veteran continued to generally complain of joint pain but did not contain a diagnosis related to the joints.
Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

E.  Right Leg Varicose Veins

The Veteran's claim for right leg varicose veins was lasted denied in a June 2004 rating decision as the evidence of record did not establish a nexus between a current disability and service.  Although the Veteran filed a notice of disagreement and a July 2005 SOC as to this claim, a substantive appeal was not timely filed and this appeal was therefore not perfected.  See 38 C.F.R. § 20.200.  No further communication regarding her claim of entitlement to service connection for headaches was received until May 2006, when VA received her petition to reopen such claim.  The RO's denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

In reaching the June 2004 rating decision and subsequent July 2005 SOC, the RO considered the Veteran's service treatment and personnel records as well as post-service VA outpatient treatment records and various private treatment records.  The Veteran also offered testimony at a May 2005 hearing.

Service treatment records were negative for any complaints, treatments or diagnoses related to right leg varicose veins.  An October 1990 service discharge examination found the Veteran's lower extremities to be normal.

VA examinations conducted in May 1991, June 1996, January 1998 and March 2004 were negative for complaints, treatments or diagnoses related to right leg varicose veins.  A June 1993 reflected the Veteran's complaints of varicose veins in the legs.

A September 2004 VA examination report indicated that the Veteran's varicose veins of the lower extremities were the result of venous valvulr abnormalities which were congenitally acquired abnormalities.  In the examiner's opinion, it was therefore likely as not that the conditions of active service contributed to the eventual development of varicosities of the right leg given that conditions of service contributed to the manifestations of varicosities of the left leg while still on active duty.  The examiner further noted that the same congenital valvular abnormalities which led to varicosities of the left leg also led to varicosities of the right leg with the only difference being the time of manifestation.

Evidence received since the June 2004 rating decision and subsequent July 2005 SOC included the Veteran's SSA records, various private treatment records and VA outpatient treatment records dated through May 2010.  The Veteran also provided testimony at an April 2013 hearing.  The clinical evidence documents the Veteran's continued complaints and treatment for right leg varicose veins.  During her April 2013 hearing, the Veteran testified that she will require surgery for her varicose veins and that doctors have told her that the varicose veins in her right leg are secondary to those in her left leg.

The evidence received since the June 2004 rating decision and subsequent July 2005 SOC, including the Veteran's SSA records and various treatment records, is new evidence as it was not of record at the time of the decisions.  However, this evidence is not material as it is essentially duplicative of the evidence of record at the time of the June 2004 rating decision and July 2005 SOC and does not raise a reasonable possibility of substantiating the Veteran's claim.  This evidence suggests that the Veteran continued to receive treatment for her varicose veins but did not link her current varicose veins to active duty service or a service-connected disability.  Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for varicose veins in the right leg.

IV. Service Connection 

A.  Left Elbow Disorder and Bilateral Leg Disorder

The Veteran contends that she suffers from chronic pain and restricted motion in her left elbow and that she suffers from severe joint pain in both of her legs which has been diagnosed as arthritis.  She contends that these disabilities are the result of lifting the mail and other heavy objects while in service.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Service treatment records were negative for complaints, treatments or diagnoses related to a left elbow disorder or a leg disorder other than varicose veins.

Post-service clinical records document general complaints of bilateral lower extremity pain.  X-rays of the left knee and left ankle conducted in March 2006 revealed no bony abnormality.

During an April 2013 hearing, the Veteran testified that she injured her elbow lifting the mail during service.  She also stated that her legs ached.

The medical evidence of record simply does not corroborate the Veteran's assertions as to experiencing a left elbow disorder and/or a bilateral leg disorder other than varicose veins since service-as she asserts in connection with this claim-and there is otherwise no competent, persuasive evidence that she has, or at any time pertinent to this appeal, has had such a disability.  

Here, the Veteran filed her claims for service connection in May 2006.  As such, no evidence supports a finding of a left elbow disorder and/or a bilateral leg disorder other than varicose veins at any time frame pertinent to these appeals.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to these claims has had, a left elbow disorder and/or a bilateral leg disorder other than varicose veins, and the Veteran has not presented or identified any such evidence or opinion.

Thus, without a medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the Veteran's the own, unsubstantiated reports of left elbow and leg pain.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report her own symptoms or matters within her personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a left elbow disorder and/or a bilateral leg disorder, to render a diagnosis as to a current left elbow disorder and/or a bilateral leg disorder other than varicose veins, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For all the foregoing reasons, the Board finds that service connection for a left elbow disorder and/or bilateral leg disorder other than varicose veins is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Weight Gain

The Veteran contends that she gained approximately 30 pounds of weight during service due depression and the use of psychotropic medicines.  The post-service treatment records reveal that the Veteran has gained more than 100 pounds since her discharge from active service. 

However, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Obesity, in and of itself, is not a disability for which service connection may be granted.  Service connection may be granted, however, for any underlying disability or disease resulting in the obesity, such as an endocrine, psychiatric, or digestive disorders.  Obesity caused by overeating is the result of a claimant's own behavior, and as such is not an "injury" as defined for VA purposes.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (defining "injury" as "damage inflicted on the body by an external force").  Obesity or low body weight that is not due to an underlying pathology cannot be considered to be due to "disease," defined as "any deviation from or interruption of the normal structure or function of a part, organ or system of the body."  Id.  The body's normal storage of calories for future use represents the body working at what it is designed to do.  Unless there is a showing of some disease that interrupts or causes a deviation from this normal function, obesity cannot be service connected.

For all the foregoing reasons, the Board finds that service connection weight gain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

An increased rating for left leg varicose veins, rated as 10 percent disabling prior to June 13, 2008 and 20 percent from June 13, 2008 to November 15, 2011, is denied.

A 40 percent rating for left leg varicose veins beginning on November 15, 2011 is granted, subject to the subject to the legal authority governing the payment of VA compensation.

A temporary total evaluation under 38 C.F.R. § 4.30 for service-connected left leg varicose veins is denied.

New and material evidence not having been received, the claim for service connection for a mitral valve prolapse is not reopened.

New and material evidence not having been received, the claim for service connection for headaches is not reopened.

New and material evidence not having been received, the claim for service connection for generalized joint pain is not reopened.

New and material evidence not having been received, the claim for service connection for right leg varicose veins is not reopened.

Service connection for a left elbow disorder is denied.

Service connection for a right leg disorder, claimed as leg pain, other than varicose veins, is denied.

Service connection for a left leg disorder, claimed as leg pain, other than varicose veins, is denied.

Service connection for a disability manifested by weight gain is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims for service connection for GERD and acquired psychiatric disorder as well as the request to reopen a claim for service connection for a bipolar disorder can be properly adjudicated.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed GERD. 

The Veteran contends that she suffers from GERD as a result of service.  Service treatment records document multiple instances of gastrointestinal complaints, including viral gastroenteritis in August 1987, July 1988 and April 1989 and gastroenteritis in December 1988 and April 1989.  Post-service treatment records indicate that she continued to receive treatment and monitoring for GERD.  On remand, the Veteran should be afforded a VA examination to determine whether she suffers from a disability that is the result of service.

The Board also notes that the Veteran has reported that she received psychiatric treatment from Dr. C. H. in April 2007.  She also testified that she received treatment from this provider during her April 2013.  Although this provider indicated in a July 2006 response that he had not seen the Veteran for treatment, it is not clear whether the Veteran began seeing this provider after July 2006.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for her claimed disorders, to include Dr. C. H.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records documenting treatment for her claimed GERD or any acquired psychiatric disorder should be obtained.  Such records dated through October 2012 from the VA Medical Center in Jackson are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for to obtain, any outstanding private records, including copies of any post-service psychiatric treatment from Dr. C. H.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  Following the completion of the above development and the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed GERD found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  
The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed GERD?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since March 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that each diagnosed GERD had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during her period of service?   The examiner should comment on the Veteran's multiple documented in-service gastrointestinal complaints, including in August 1987, July 1988, December 1988, February 1989, April 1989 and October 1990.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  If any benefits sought on appeal remains denied, the Veteran must be furnished with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


